Per Curiam.

The facts herein leave no doubt that respondent flagrantly violated his oath of office and specifically DR 1-102 and 9-102 of the Code of Professional Responsibility. The criminal and probate proceedings referenced herein establish the element of moral turpitude which can not be condoned within the legal profession.
Having reviewed the testimony taken before the board, as well as all the submitted letters and documents, and after thorough consideration of respondent’s alleged defense of alcohol addiction, this court must concur with the findings of fact and recommendation of the board.
Therefore, it is the judgment of this court that the respondent, Thomas M. McGarry, be permanently disbarred from the practice of law pursuant to Gov. R. V.

Judgment accordingly.

Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.
Celebrezze, C. J., not participating.